96 A.2d 815 (1953)
STATE
v.
CALKINS.
No. 1038.
Supreme Court of Vermont.
May 5, 1953.
James T. Haugh, Rutland, for plaintiff.
Philip M. M. Phelps, Fair Haven, for defendant.
Before SHERBURNE, C. J., and JEFFORDS, CLEARY, ADAMS and CUSHING, JJ.
SHERBURNE, Chief Justice.
The respondent has been found guilty of a violation of an ordinance of the city of Rutland. He has attempted to brief two questions. Since his brief on these questions is very short we quote it in full:
"Point One.
"Was there error in excluding evidence as to the unreasonableness of the ordinance?
"Ordinarily the unreasonableness of an ordinance is a question of law, but it may become a question of fact, or a mixed question of law and fact.
"The respondent offered in evidence to show that the ordinance was unreasonable under the particular situation and circumstances as applied to the respondent. (Case p. 2) The witness was not even allowed to answer whether or not he had an opinion as to the unreasonableness of the ordinance.
"A municipal ordinance sometimes becomes a question of fact; and the question may become a mixed question of law and fact to be passed on by the jury under proper instructions where the facts which may or may not make an ordinance unreasonable. (Requests, par. 1, Case p. 3) 62 C.J.S., Municipal Corporations, § 209, p. 396.
"Point Two.
"Did the ordinance deprive the respondent of the lawful use of his farm in violation of the Constitution and the Declaration of Rights?
"Rights of property protected by the due process guarantees cannot be interfered with, under the guise of protecting the public interest, by legislative action which is arbitrary or without reasonable relation to some purpose within the competency of the State to effect.
"An ordinance which takes away any of the essential attributes of private property is unconstitutional. Likewise, an ordinance which imposes unreasonable restrictions on the use and enjoyment of one's property, or which seriously impairs or destroys the value or use of such property is unconstitutional.
"A legislative act, which, by virtue of its retrospective effect, operates to divest a vested right, amounts to a taking of property without due process. (See Requests to charge, Par. 3. Motion *816 in Arrest. Case p. 5. Exceptions to the judgment. Docket Entry.) 16 C.J.S., Constitutional Law, § 602, pp. 1204-1205."
Briefs shall contain a clear statement of the points to be discussed, with a reference to the pages of the record and the authorities relied on in support of each point. Supreme Court Rule 8, § 3. Nothing is presented for our determination unless the excepting party refers us to the specific exception upon which he relies and sets it forth in his brief. Bonneau v. Russell, 117 Vt. 134, 138, 85 A. 569; Turner v. Bragg, 113 Vt. 393, 403, 35 A.2d 356; Vermont Evaporator Co. v. Taft, 108 Vt. 209, 212, 184 A. 704; West Rutland Trust Co. v. Houston, 104 Vt. 204, 209, 158 A. 69, 80 A.L.R. 664; Barclay v. Wetmore & Morse Granite Co., 94 Vt. 227, 234, 110 A. 1. A general or abstract statement of law or fact without specific application to some exception will not be considered. 4 C.J.S., Appeal and Error, § 1324, p. 1898. The respondent's brief is inadequate in all three of these respects.
Exceptions overruled, and cause remanded for sentence.